   Case 1:20-cv-04834-KAM-RML Document 21 Filed 11/13/20 Page 1 of 2 PageID #: 725




                                                     STATE OF NEW YORK
                                                OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                      DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                          LITIGATION BUREAU
                                         Writer’s Direct Dial: (212) 416-8661
                                                    November 13, 2020
     Via ECF
     The Honorable Judge Kiyo A. Matsumoto
     United States Courthouse
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

             Re: Agudath Israel of America, et al. v. Cuomo, No. 20-cv-04834 (E.D.N.Y.)(KAM)(RML)

     Dear Judge Matsumoto:

             This Office represents Defendant Andrew M. Cuomo in his official capacity as the
     Governor of the State of New York (“Governor Cuomo”) in the above-referenced action. I write
     pursuant to Your Honor’s Order of November 10, 2020 directing the parties to advise the Court on
     how they intend to proceed given the Second Circuit’s Order denying Plaintiffs’ motion for an
     injunction pending appeal.

               The parties jointly request that the pre-motion conference on Governor Cuomo’s proposed
     motion to dismiss be adjourned until after the Second Circuit issues an opinion resolving Plaintiffs’
     expedited appeal of this Court’s denial of Plaintiffs’ preliminary injunction motion. Pursuant to the
     Second Circuit’s Order, the parties’ briefing on Plaintiffs’ appeal will be completed by December 14,
     and the matter is to be calendared as early as the week of December 14. See Agudath Israel of America,
     et al. v. Cuomo, No. 20-3572 (2d Cir.), Dkt. 97 (ECF No. 20). Governor Cuomo anticipates that the
     appellate decision will inform the briefing on the dismissal motion. Governor Cuomo also requests,
     with Plaintiffs’ consent, that the Court stay discovery pending the setting of a briefing schedule at
     the pre-motion conference.

             Governor Cuomo made one prior request to adjourn the pre-motion conference, which was
     granted. Plaintiffs’ prior request to adjourn it until after oral argument on the expedited appeal was
     implicitly denied; however, the Governor did not take a position on Plaintiffs’ request at that time.




                     28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8661 ● WWW.AG.NY.GOV
Case 1:20-cv-04834-KAM-RML Document 21 Filed 11/13/20 Page 2 of 2 PageID #: 726
 The Honorable Judge Kiyo A. Matsumoto                                                                         Page 2 of 2
 November 13, 2020

       Thank you for Your Honor’s time and attention to this matter.

                                                            Respectfully submitted,

                                                           _______/S/__________
                                                           Todd A. Spiegelman
                                                           Assistant Attorney General
 cc:   All counsel of record (via ECF)




       28 LIBERTY STREET, NEW YORK, NY 10005 • PHONE (212) 416-8661 • FAX (212) 416-6075 (NOT FOR SERVICE OF PAPERS)
